Citation Nr: 1545635	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In his May 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  He subsequently withdrew his hearing request in July 2014.


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus has been treated by insulin and a restricted diet, but his activities have not been restricted.

2.  The Veteran's erectile dysfunction has been manifested by loss of erectile power without any penile deformity. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 4.115b, DC 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2012, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for diabetes mellitus and erectile dysfunction.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the June 2012 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The June 2012 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The June 2012 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The June 2012 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not identified any specific relevant post-service private medical treatment for diabetes or erectile dysfunction and has not submitted any release form so as to allow VA to obtain any relevant private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b) ; See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i)  (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any specific relevant private treatment records or submitted the appropriate release form to allow VA to obtain private treatment records, VA has no further duty to attempt to obtain any additional treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected diabetes mellitus and erectile dysfunction, and these reports are adequate for rating purposes.   

The Veteran reported in his May 2012 claim (VA Form 21-526) that he was in receipt of Social Security Administration (SSA) benefits.  There are no SSA records in the file.  However, the Veteran was 66 years old in May 2012 and there is no evidence that he has received any SSA disability benefits.  As any of the Veteran's SSA benefits are age-based benefits and not disability benefits, such records are not relevant to the issues on appeal and need not be obtained.  See 42 U.S.C.A. § 402.

I. Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A. Diabetes Mellitus

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2015).

In this case, a June 2012 VA examination report indicates that the Veteran's diabetes mellitus was managed by a restricted diet and that he was prescribed oral hypoglycemic agents.  There was no regulation of activities, the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, he had not experienced any episodes of ketoacidosis or hypoglycemia requiring hospitalization during the previous 12 months, and he had not experienced any progressive unintentional weight loss or progressive loss of strength attributable to diabetes .  He experienced erectile dysfunction associated with his diabetes, but there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having type II diabetes mellitus.  This disability did not impact his ability to work.

VA gastroenterology notes dated in November 2014 and January 2015 and an April 2015 VA examination report reflect that the Veteran was prescribed oral hypoglycemic agents and 1 insulin injection per day.  His diabetes was not managed by a restricted diet.  The examiner who conducted the April 2015 examination indicated that regulation of activities was required as part of the medical management of the Veteran's diabetes, but this was only described as being required to eat regularly scheduled meals and checking his blood sugar (particularly if he was physically active).  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, he had not experienced any episodes of ketoacidosis or hypoglycemia requiring hospitalization during the previous 12 months, and he had not experienced any progressive unintentional weight loss or progressive loss of strength attributable to diabetes.  Although he had experienced weight loss and loss of strength, this was related to cirrhosis and ascites.  He had a paracentesis done every 3 weeks and his blood sugar had been fairly well controlled.  

Complications of the Veteran's diabetes included diabetic peripheral neuropathy and erectile dysfunction.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  A diagnosis of type II diabetes mellitus was provided.  This disability impacted the Veteran's ability to work because he became very fatigued when his blood sugar was uncontrolled.  He would need to make sure that he was eating regularly scheduled meals and that he was able to have the opportunity to get a snack if his sugar was dropping.  He would become hypoglycemic if he worked too much and did not have time to eat.

The above evidence reflects that during the claim period, the Veteran's diabetes mellitus has been treated by a restricted diet, oral medications, and insulin.  The June 2012 examination report indicates that regulation of activities was not required.  Although the examiner who conducted the April 2015 examination indicated that regulation of activities was required as part of the medical management of the Veteran's diabetes, this was only described as being required to eat regularly scheduled meals and check his blood sugar (particularly if he was physically active).  There is otherwise no medical or lay evidence of  restriction of activities, as that term is defined (i.e., being prescribed or advised to avoid strenuous occupational and recreational activities), at any time during the claim period, and the Veteran has not alluded to the existence of any such evidence.  Rather than indicating any avoidance of physical or occupational activities, the April 2015 examiner noted that physical activity merely required the Veteran to eat regularly scheduled meals and check his blood sugar and that he would need to properly regulate his blood sugar by controlling his diet if working.

Thus, the evidence does not support a finding that the Veteran's diabetes has resulted in regulation of activities (as that term is defined above) at any time during the claim period.  Hence, regardless of the fact that there is evidence of a restricted diet and insulin use due to diabetes, the symptoms of the diabetes most nearly approximate the criteria for a 20 percent rating under DC 7913 and a higher rating is not warranted at any time during the claim period.  Hence, the appeal is denied. See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. 
§§ 4.7, 4.119, DC 7913.

Regarding associated complications, the Veteran's erectile dysfunction is addressed below.  He is also service-connected and receiving separate compensable ratings for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus.  He has not disagreed with the assigned ratings.  No other diabetic complications, beyond what has been mentioned in this decision, have been identified on recent VA examinations or in relevant medical records.



B. Erectile Dysfunction

The Veteran's erectile dysfunction has been rated under 38 C.F.R. § 4.115b, DCs 7913-7522.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the Veteran's erectile dysfunction is secondary to his service-connected diabetes mellitus (DC 7913) and it has been rated under DC 7522. 

Under DC 7522, a single 20 percent disability rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  Where the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a 0 percent rating, a noncompensable (0 percent) rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating is assigned for erectile dysfunction.

The Veteran reported during a June 2012 VA examination that erectile dysfunction had its onset in 2002 and that he began using Levitra in 2009.  He had last used this medication 6 months prior to the June 2012 examination and he felt as if medication did not work.  He was not using any medication for erectile dysfunction at the time of the June 2012 examination, he had not undergone an orchiectomy, he did not have any voiding dysfunction, and he did not have a history of recurrent symptomatic urinary tract or kidney infections.  He was not able to achieve an erection sufficient for penetration and ejaculation (with or without medication), but there was no retrograde ejaculation and the Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  

There was no objective examination of the Veteran's penis, testes, epididymis, or prostate performed per his request.  The Veteran did not have any benign or malignant neoplasm or metastases, there were no scars related to erectile dysfunction, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  A testicular biopsy had not been performed and no imaging studies, diagnostic procedures, or laboratory testing had been performed. The Veteran was diagnosed as having erectile dysfunction.  This disability did not impact his ability to work.

The report of a VA examination dated in April 2015 indicates that the Veteran had been prescribed Viagra as needed for his erectile dysfunction, but that its use had been discontinued.  He did not take any medications for erectile dysfunction, he had not undergone an orchiectomy, he did not experience any voiding dysfunction, and there was no history of any recurrent symptomatic urinary tract or kidney infections.  He was unable to achieve an erection sufficient for penetration and ejaculation (either with or without medication), but there was no retrograde ejaculation and no history of any chronic epididymitis, epididymo-orchitis, or prostatitis.

There was no objective examination of the Veteran's penis, testes, or epididymis performed per his request.  However, the Veteran reported that he had a normal anatomy with no penile or testicular deformities or abnormalities.  His prostate was not examined because it was not relevant to erectile dysfunction.  He did not have any benign or malignant neoplasm or metastases, there were no scars related to erectile dysfunction, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  A testicular biopsy had not been performed and no imaging studies, diagnostic procedures, or laboratory testing had been performed.  A diagnosis of erectile dysfunction was provided.  This disability did not impact the Veteran's ability to work.

The evidence reflects that the Veteran has been diagnosed with loss of erectile power (i.e., erectile dysfunction).  However, there is no evidence of any penile deformity at any time during the claim period.  The Veteran's penis was not objectively examined at any time during the claim period per his request, but he specified during the April 2015 examination that he had a normal anatomy with no penile deformity or abnormality.  Thus, as no penile deformity has been shown, a compensable rating for erectile dysfunction under DC 7522 is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 7522.  (The Veteran is already receiving special monthly compensation on account of loss of use of a creative organ, and no provision of 38 U.S.C.A. § 1114 allows for a higher rate of special monthly compensation based on this disability.)

C. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms and treatment associated with the Veteran's disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, the need for a restricted diet and the use of insulin and oral medications for diabetes are specifically contemplated by DC 7913.  Additionally, the Veteran's symptoms of erectile dysfunction, such as loss of erectile power, are contemplated by the criteria in DC 7522.  Also, DC 7913 directs that additional compensable complications of diabetes are to be separately rated under an appropriate diagnostic code.  In this case, as noted above, the Veteran is already separately compensated for bilateral peripheral neuropathy of the lower extremities associated with diabetes mellitus.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected diabetes mellitus or erectile dysfunction during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


D. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran was gainfully employed in real estate and as a salesman and that he retired in 2010.  He has not reported, and the evidence does not otherwise reflect, that he retired due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


